FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SYDNEY WOSBELLY LOPEZ-                            No. 10-73658
GONZALEZ,
                                                  Agency No. A071-908-420
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Sydney Wosbelly Lopez-Gonzalez, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings and review de novo questions of

law. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the

petition for review.

      Substantial evidence supports the BIA’s finding that Lopez-Gonzalez failed

to establish that the one death threat he suffered rose to the level of past

persecution. See Lim v. INS, 224 F.3d 929, 936-37 (9th Cir. 2000) (unfulfilled

threats, without more, generally do not constitute past persecution). Thus, contrary

to Lopez-Gonzalez’s contention, he is not entitled to a presumption of future fear.

See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003). Further, substantial

evidence supports the BIA’s finding that Lopez-Gonzalez does not have a well-

founded fear of persecution because he failed to demonstrate that he could not

relocate within Guatemala to avoid harm. See Gonzalez-Medina v. Holder, 641

F.3d 333, 339 (9th Cir. 2011) (in the absence of past persecution, the burden is on

the petitioner to show that relocation would be unreasonable). Accordingly,

Lopez-Gonzalez’s asylum claim fails.




                                            2                                  10-73658
      Because Lopez-Gonzalez failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the BIA’s determination that Lopez-

Gonzalez was not eligible for CAT relief because he did not establish a likelihood

of torture if he returns to Guatemala. See Wakkary, 558 F.3d at 1068.

      We deny Lopez-Gonzalez’s request for humanitarian and/or equitable relief.

See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (this court’s review is

limited to grounds relied upon by the BIA). We also deny his request for remand

to the Executive Office of Immigration Review so that it may consider whether to

exercise prosecutorial discretion. We express no opinion as to Lopez-Gonzalez’s

entitlement to such relief.

      PETITION FOR REVIEW DENIED.




                                         3                                    10-73658